Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 5858266).
Regarding claims, 1-9 Kaneko teaches a lubricant composition for a refrigerating machine oil, see abstract.
The base oil used is a complex ester and a polyol ester, see claim 1 and columns 3 and 4 for the variety of base oils available. See column 5 and 6 for other ester base oils.
The composition uses an inorganic phosphoric acid amine salt. This matches the Markush structure of claim 4. See column 16 lines 39-53.
The composition may also use a monohydrocarbyl phosphonic acid amine salt. See column 19 line 1-22. Cited for use is octylamine dioleyl phosponate. Also see examples 32 and 33 which uses this in the amount 1% of the lubricant composition. The monoester forms (useable as seen in column 19 lines 1-22) fit the Markush structure of claim 5
The phosphorous compounds are used in the amount of 0.001 to 1% of the composition, see column 19 lines 55-65.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771